internal_revenue_service index nos number release date cc ebeo - plr-100062-99 date plan a plan b x y this is in response to your request for a ruling on behalf of x and y concerning the federal_income_tax consequences of the establishment of plan b and a_trust to assist x in providing benefits to certain participants in plan a whose benefits have been limited by sec_415 of the internal_revenue_code under the terms of a collective bargaining agreement x a_trust exempt from tax under sec_501 of the code has established plan b which is intended to provide benefits to certain participants whose benefits from plan a a plan qualified under sec_401 have been limited by sec_415 under the terms of plan b x will receive amounts from y and other participating employers on a monthly basis and will make monthly contributions to accounts in the trust maintained for each eligible_participant in plan b the contributions will be made pursuant to a formula that takes into account the monthly benefit that would have been paid to plan a participants in pay status whose benefits have been reduced due to sec_415 the excess_amount in addition x will contribute an amount every month to be allocated to each participant's account equal to the employees’ portion of the employment_taxes payable with respect to the excess_amount the gross up amount amounts necessary to pay y’s portion of applicable employment_taxes and administrative expenses will also be paid or reimbursed by y each month under the terms of the trust all contributions to the trust are irrevocable and are held for the exclusive benefit of plan b participants in pay status plan b provides that the terms of the trust are incorporated into plan b and the trust provides that the terms of plan b are incorporated into the trust x and y have represented that each month as required by the collective bargaining agreement y will contribute the amounts necessary to plan b to pay plan b benefits y’s portion of applicable employment_taxes and to reimburse plan b administrative expenses x and y have represented that these amounts will be disbursed immediately within the same business_day by plan b to eligible_plan b participants taxing authorities and administrative service providers thus there are no accumulated earnings and plan b and the trust serve only as conduits through which collectively bargained contributions are identified and allocated to the individual accounts of plan b participants in pay status the administrative expenses include for example attorney fees fees of plan b’s third party administrator and accounting fees the administrative expenses are described in the plan b agreement and declaration of trust as t he reasonable and necessary expenses_incurred in the collection of contributions and in the administration and operation of the trust x and y have represented that b ecause no plan b assets will be held for investment plan b will not incur any fees for brokerage commissions investment management services or similar investment related activities that have been ruled to be deductible only under code sec_404 sec_3 of the employee_retirement_income_security_act_of_1974 erisa defines an excess_benefit_plan as one maintained soley for the purpose of providing benefits for certain plan participants in excess of the limitations imposed by sec_415 of the code without regard to whether the plan is funded sec_83 of the internal_revenue_code provides that the excess if any of the fair_market_value of property transferred in_connection_with_the_performance_of_services over the amount_paid if any for the property is includible in the gross_income of the person who performed the services for the first taxable_year in which the property becomes transferable or is not subject_to a substantial_risk_of_forfeiture sec_1_83-3 of the income_tax regulations provides that for purposes of sec_83 the term property includes real and personal_property other than money or an unfunded and unsecured promise to pay money or property in the future property also includes a beneficial_interest in assets including money transferred or set_aside from claims of the transferor's creditors for example in a_trust or escrow account sec_162 of the code allows a deduction for the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_401 of the code provides that a_trust shall not constitute a qualified_trust if the plan of which the trust is a part provides for benefits or contributions which exceed the limitations of sec_415 sec_402 of the code provides that contributions made by an employer to an employees' trust that is not exempt from tax under sec_501 are included in the employee's gross_income in accordance with sec_83 except that the value of the employee's interest in the trust will be substituted for the fair_market_value of the property in applying sec_83 under sec_1_402_b_-1 of the regulations employer contributions to a nonexempt employee's trust are included as compensation in the employee's gross_income for the taxable_year in which the contribution is made but only to the extent that the employee's interest in such contribution is substantially_vested as defined in the regulations under sec_83 sec_1_402_b_-1 of the regulations provides that any amount actually distributed or made available to any distributee by an employees’ trust in a taxable_year in which it is not exempt under sec_501 shall be taxable under sec_72 relating to annuities to the distributee in the taxable_year in which it is so distributed or made available sec_404 of the code provides the general deduction timing rules applicable to a stock bonus pension profit-sharing or annuity plan or if compensation is paid_or_accrued on account of any employee under a plan or arrangement for deferring compensation regardless of the code section under which the amounts might otherwise be deductible pursuant to sec_404 contributions or compensation deferred under a nonqualified_plan or arrangement are deductible in the taxable_year in which an amount attributable to the contribution are includible in the gross_income of the employees participating in the plan but in the case of a plan in which more than one employee participates only if separate_accounts are maintained for each employee see also sec_1_404_a_-12 of the regulations sec_1_404_a_-12 of the regulations provides that a deduction is allowable for contributions paid only in the taxable_year in which or with which ends the taxable_year of an employee in which an amount attributable to such contribution is includible in his or her income as compensation and then only to the extent allowable under sec_404 sec_412 of the code provides minimum_funding requirements that must be satisfied in qualified_pension plans sec_1 -1 b of the regulations states that a plan is a single_plan if and only if on an ongoing basis all of the plan assets are available to pay benefits to plan participants under this definition plan a and plan b taken together do not constitute a single_plan because there is no possibility of transfer of assets from either one to pay benefits provided by the other since plan b is a nonqualified and unfunded plan operating separately from plan a the existence of plan b does not affect the qualified status of plan a sec_415 of the code sets out limitations on benefits payable from a qualified defined_benefit_plan sec_3101 of the code imposes federal_insurance_contributions_act fica tax on the income of every individual equal to a percentage of the wages received by the individual sec_3102 of the code requires the employer to collect the fica tax by deducting the amount of the tax from wages when paid sec_3102 provides that the employer required to deduct the tax is liable for the payment of the tax sec_3301 of the code in general imposes federal_unemployment_tax_act futa_tax on employers equal to a percentage of the wages paid_by the employer sec_3402 of the code requires an employer making payment of wages to deduct and withhold from such wages the appropriate amount of tax sec_3403 of the code provides that the employer is liable for the payment of the tax required to be deducted and withheld under sec_3402 an employer’s payment of taxes assessable against an employee constitutes additional taxable_income to such employee old colony trust co v commissioner 179_us_716 viii-2 c b sec_31_3401_a_-1 of the employment_tax regulations provides generally that the term wages includes the payment by an employer of an employee’s tax_liability including the taxes imposed by sec_3101 revproc_81_48 1981_2_cb_623 and revrul_86_14 1986_1_cb_304 set forth the methods of calculating and reporting an employee’s fica tax when such amount is not deducted from the employee’s pay because employees who participate in plan b are fully vested in their plan b benefits when y’s contributions are made and separate_accounts are maintained for each participating y employee y is entitled to a deduction under sec_404 of the code in an amount equal to the amount included in income by the respective y employee assuming all other requirements for deductibility are met the deduction is allowable in the taxable_year in which or with which ends the taxable_year of the employee in which the amount is includible in the employee’s income as compensation revrul_86_142 1986_2_cb_61 considered the deductibility of broker’s commissions charged in connection with the purchase and sale of securities for a qualified employees’ trust or an individual_retirement_arrangement ira it notes that brokers’ fees are not recurring administrative or overhead expenses_incurred in connection with the maintenance of the trust or ira instead brokers’ commissions are intrinsic to the value of the trust’s or account’s assets buying commissions are part of the cost of the securities purchased and selling commissions are an offset against sales_price based on this analysis revrul_86_142 holds that employer contributions to the trust of a qualified_plan or direct payments by the employer to a broker to pay brokers’ commissions cannot be separately deducted under sec_162 or sec_212 of the code unlike the brokers’ fees at issue in revrul_86_142 the administrative expenses described in this case are recurring administrative or overhead expenses_incurred in connection with the maintenance of plan b the administrative expenses include attorney fees fees of plan b’s third party administrator accounting fees etc and are limited by the terms of the plan b agreement and declaration of trust to the reasonable and necessary expenses_incurred in the collection of contributions and in the administration and operation of the trust under sec_3102 sec_3301 and sec_3402 of the code the employer is liable for the payment of fica and futa income_tax required to be deducted and withheld from the employee’s wages the fica and futa income_tax required to be paid_by the employer is a direct consequence of employer’s obligation to pay the underlying wages and as such are deductible by the employer as ordinary and necessary business_expenses under sec_162 based on the information submitted and representations made we conclude that the establishment and operation of plan b will not cause plan a or x to lose their respective tax-qualified and tax-exempt statuses the method of funding plan b will not cause plan a or x to lose their respective tax-qualified and tax-exempt statuses plan b and the trust together constitute an employees’ trust within the meaning of sec_402 plan b participants and beneficiaries are taxable on contributions including the gross up amounts made on their behalf to the trust at the time the contributions to the trust are made plan b is not taxable on contributions that are disbursed to plan b participants on a monthly basis assuming the requirements for deductibility are met employer contributions are fully deductible by y in the taxable_year in which or with which ends the taxable_year of the employees in which the amounts are includible in the employees’ gross incomes y’s payments to plan b of y’s portions of applicable employment_taxes are deductible under sec_162 in the taxable_year in which plan b disburses such payments to the applicable taxing authorities y’s payments to plan b to reimburse plan b’s administrative expenses are deductible under sec_162 in the taxable_year in which plan b disburses such payments to the administrative service providers except as specifically ruled on above no opinion is expressed as to the federal tax consequences of the above transaction under any other provision of the code specifically no opinion is expressed as to the application of sec_3121 of the code to this transaction this ruling is directed only to the taxpayers who requested it and applies only to the plan and trust submitted as of the date of this ruling if plan b or the trust are amended this ruling may not necessarily remain in effect sec_6110 of the code provides that this ruling may not be used or cited as precedent sincerely yours charles t deliee chief branch office of the associate chief_counsel employee_benefits and exempt_organizations enclosure copy for sec_6110 purposes
